Case 1:19-cv-00520-LEK-WRP Document 19 Filed 05/26/20 Page 1 of 21   PageID #: 174



                        UNITED STATES DISTRICT COURT

                              DISTRICT OF HAWAII


  STEVEN M. FITTEN,                       CIV. NO. 19-00520 LEK-WRP

                    Plaintiff,

        vs.

  RYAN D. MCCARTHY, In his
  official capacity as Secretary,
  DEPARTMENT OF THE ARMY,

                    Defendant.


         ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S
      PARTIAL MOTION TO DISMISS SOUTH KOREA NON-SELECTION CLAIMS,
             OR IN THE ALTERNATIVE, TO TRANSFER SOUTH KOREA
        NON-SELECTION CLAIMS TO THE EASTERN DISTRICT OF VIRGINIA

              On February 3, 2020, Defendant Ryan D. McCarthy, in

  his official capacity as Secretary, Department of the Army

  (“Defendant”), filed his Partial Motion to Dismiss South Korea

  Non-Selection Claims, or in the Alternative, to Transfer South

  Korea Non-Selection Claims to the Eastern District of Virginia

  (“Motion”).    [Dkt. no. 10.1]     Pro se Plaintiff Steven M. Fitten

  (“Plaintiff”) filed his memorandum in opposition on March 13,

  2020, and Defendant filed his reply on March 17, 2020.             [Dkt.

  nos. 16, 17.]     On March 18, 2020, Plaintiff filed a response to

  Defendant’s reply (“Surreply”).        [Dkt. no. 18.]    The Court finds


        1Defendant filed an errata to the Motion (“Errata”) on
  February 5, 2020. [Dkt. no. 12.]
Case 1:19-cv-00520-LEK-WRP Document 19 Filed 05/26/20 Page 2 of 21   PageID #: 175



  this matter suitable for disposition without a hearing pursuant

  to Rule LR7.1(c) of the Local Rules of Practice for the United

  States District Court for the District of Hawaii (“Local

  Rules”).    For the reasons set forth below, Defendant’s Motion is

  hereby granted in part, insofar as Plaintiff’s claims arising

  from his non-selection for the position in South Korea are

  transferred to the United States District Court for the Eastern

  District of Virginia.      Defendant’s request for dismissal based

  on improper venue is denied.

                                  BACKGROUND

              Plaintiff filed his Complaint for Employment

  Discrimination (“Complaint”) on September 26, 2019.           [Dkt.

  no. 1.]    Plaintiff is male of “African, Hispanic and Native

  American ancestry,” who was sixty-seven years old when he filed

  the Complaint.     [Id. at ¶ 5.]    He is an attorney with extensive

  active duty, reserve, and National Guard service in the United

  States armed services.      In addition, he had approximately thirty

  years of federal civilian service until his retirement in March

  2013.    [Id.]   Since he retired, “Plaintiff has maintained his

  proficiency in the federal acquisition field” through teaching,

  pro bono law practice, and continuing legal education.             [Id. at

  ¶ 6.]

              The claims in this case arise from Plaintiff’s non-

  selection after he submitted employment applications for

                                       2
Case 1:19-cv-00520-LEK-WRP Document 19 Filed 05/26/20 Page 3 of 21   PageID #: 176



  different positions from December 29, 2016 to April 12, 2018.

  [Id. at ¶ 7.]     Most relevant to the instant Motion are two

  applications that Plaintiff submitted in response to vacancy

  announcements for an Installation Management Command – Pacific

  (“IMCOM”) contract specialist position, NH-1102-III, located in

  Taegu, South Korea (“South Korea Position”).          Plaintiff was not

  selected for an interview for the South Korea Position after

  either of his applications.       [Id.]   Plaintiff also responded to

  two vacancy announcements for a position located at the

  Kwajalein Atoll (“Kwajalein Position”), and he applied for a

  position located at Fort Shafter, in Hawai`i (“Shafter

  Position”).    [Id. at ¶¶ 7, 12, 14.]

              Plaintiff states that, since 2012, he “has applied for

  at least 16 vacancies with the 411 Contracting Support Brigade

  (CSB), formerly known as the U.S. Army Contracting Command Korea

  (USACCK), without being interviewed or selected.”          [Id. at

  ¶ 16.]    Further, according to Plaintiff, in three of those

  sixteen applications, Plaintiff had to file an administrative

  complaint in order for his application to be referred for

  consideration.     [Id.]   Plaintiff initially applied for the South

  Korea Position in response to vacancy announcement number

  1880239, but he “was given a non-referral/non-selection notice

  on 23 January 2017.”       [Id. at pg. 8 & pg. 9, ¶ 17.]      After a

  hiring freeze from approximately January 23, 2017 to May 2,

                                       3
Case 1:19-cv-00520-LEK-WRP Document 19 Filed 05/26/20 Page 4 of 21   PageID #: 177



  2017, the South Korea Position was re-advertised in vacancy

  announcement number 100210674.       Plaintiff applied again, but his

  application was not referred for consideration.          [Id. at ¶¶ 18-

  19.]

              On January 23, 2017, Plaintiff filed a complaint

  regarding his non-selection for the South Korea Position with

  the Equal Employment Opportunity (“EEO”) Office in the Army’s

  headquarters in Yongsan, South Korea (“2017 South Korea EEO

  Complaint”).     [Id. at ¶¶ 7, 15.]       A hearing was ultimately held,

  a final agency decision was issued (“South Korea EEO Decision”),

  and it was served on Plaintiff.        [Id. at ¶ 7 (citing Complaint,

  Attachment 3).2]     In the South Korea EEO Decision, the Army

  rejected Plaintiff’s claims that he was not selected for the

  South Korea Position because of discrimination based on his race

  and age and because of retaliation for his “prior EEO activity.”

  [Complaint, Attachment 3 at 1.]        The decision discusses the


         2
         Specifically, the South Korea EEO Decision is the Army’s
  Final Decision letter to Plaintiff, dated June 14, 2019, signed
  by Spurgeon A. Moore, Acting Deputy Assistant Secretary of the
  Army (Equity and Inclusion). [Complaint, Attachment 3.] The
  South Korea EEO Decision addresses the EEO complaint that
  Plaintiff filed on April 12, 2018 with the Army’s EEO office in
  Daegu, South Korea (“2018 South Korea EEO Complaint”).
  [Complaint, Attachment 3 at 1.] It is unclear what happened to
  Plaintiff’s 2017 South Korea EEO Complaint. It may have been
  superseded by the 2018 South Korea EEO because a selection for
  the South Korea Position was not made until the second vacancy
  announcement.



                                        4
Case 1:19-cv-00520-LEK-WRP Document 19 Filed 05/26/20 Page 5 of 21   PageID #: 178



  applicant who was ultimately selected for the South Korea

  Position, Daniel Shin,3 and compares Plaintiff’s application

  review scores to both Mr. Shin’s scores and the other

  interviewees’ scores.      [Id. at 4-5.]    The decision also compares

  Plaintiff’s experience with Mr. Shin’s.         [Id. at 5-6.]

  Plaintiff’s arguments why he was more qualified than Mr. Shin,

  and Plaintiff’s arguments that he was not selected because of

  his race, age, and protected activity, were considered and

  rejected.4    [Id. at 7-11.]

               In his Complaint in the present case, Plaintiff

  alleges the following claims, although he does not specify which

  claims apply to which non-selection: employment discrimination

  based on his race, in violation of Title VII of the 1964 Civil

  Rights Act, as amended (“Title VII”), 42 U.S.C. § 2000e, et seq.

  (“Count I”); discrimination based on his age, in violation of

  the Age Discrimination in Employment Act (“ADEA”), 29 U.S.C.

        3Fidel Macan, the Director of the Korea Contracting Center,
  and Daniel Cottrell, the Principal Deputy, sent a memorandum
  dated August 18, 2017 to the Commander of the 411th CSB,
  requesting concurrence with and approval of the selection of
  Mr. Shin. [Complaint, Attachment 3 at 4.] Mr. Macan considered
  himself the selecting official for the South Korea Position.
  [Id. at 7.]
       4 Plaintiff also filed EEO complaints regarding his non-

  selection for the Kwajalein Position (“Kwajalein EEO Complaint”)
  and his non-selection for the Shafter Position (“Shafter EEO
  Complaint”). [Complaint at ¶ 7.] He received a final decision
  for each EEO complaint (“Kwajalein EEO Decision” and “Shafter
  EEO Decision”). [Id., Attachment 1 (Shafter EEO Decision),
  Attachment 2 (Kwajalein EEO Decision).]


                                       5
Case 1:19-cv-00520-LEK-WRP Document 19 Filed 05/26/20 Page 6 of 21   PageID #: 179



  § 621, et seq. (“Count II”); retaliation for his protected

  activities, in violation of Title VII, the ADEA, and Section 501

  of the Rehabilitation Act of 1973, as amended (“Rehab Act”), 29

  U.S.C. §§ 701 to 791 (“Count III”); and discrimination because

  of his disability, in violation of the Rehab Act and the

  Americans with Disabilities Act of 2008 (“ADA”), 28 U.S.C.

  § 12101 (“Count IV”).      The relief Plaintiff seeks includes,

  inter alia, an order “direct[ing] Defendant to immediately hire

  Plaintiff” and an award of back pay.        [Complaint at pg. 12.]

              In the instant Motion, Defendant argues that, for all

  of Plaintiff’s claims that are based on his non-selection for

  the South Korea Position (“South Korea Claims”), venue is not

  proper in the District of Hawai`i because: the position was

  based in South Korea and the alleged discrimination occurred

  there; the EEO records related to the South Korea Position are

  located in South Korea; and the Department of the Army’s

  principal place of business is in Arlington, Virginia.

  Defendant seeks dismissal of the South Korea Claims or, in the

  alternative, transfer of those claims to the United States

  District Court for the Eastern District of Virginia.

                                   STANDARD

              Defendant brings the instant Motion pursuant to Fed.

  R. Civ. P. 12(b)(3), which allows a party to bring a motion to

  dismiss for improper venue.       [Motion at 2.]    In considering a

                                       6
Case 1:19-cv-00520-LEK-WRP Document 19 Filed 05/26/20 Page 7 of 21   PageID #: 180



  Rule 12(b)(3) motion, “the court need not accept the allegations

  in the complaint as true, and may consider facts outside the

  pleadings.”    Greys Ave. Partners, LLC v. Theyers, CIVIL NO. 19-

  00079 JAO-KJM, 2020 WL 50418, at *7 (D. Hawai`i Jan. 3, 2020)

  (citing Murphy v. Schneider Nat’l, Inc., 362 F.3d 1133, 1137

  (9th Cir. 2004)).     “After a defendant challenges venue, it is

  the plaintiff’s burden to show venue is proper.”          Id. (citing

  Piedmont Label Co. v. Sun Garden Packing Co., 598 F.2d 491, 496

  (9th Cir. 1979)).

              “Venue in federal courts is governed by statute.”

  Spagnolo v. Clark Cty., CIVIL NO. 15-00093 DKW-BMK, 2015 WL

  7566672, at *2 (D. Hawai`i Nov. 24, 2015) (citing Leroy v. Great

  Western United Corp., 443 U.S. 173, 181 (1979)).5          The general

  venue statute, 28 U.S.C. § 1391, does not apply to Title VII

  claims because “Title VII includes its own mandatory venue

  statute, which ‘seeks to limit venue to the judicial district

  concerned with the alleged discrimination.’”          Kim v. McHugh,

  Civ. No. 13–00616 JMS–KSC, 2014 WL 1580614, at *2 (D. Hawai`i

  Apr. 18, 2014) (internal quotation marks and some citations

  omitted) (quoting Passantino v. Johnson & Johnson Consumer




        5Leroy addressed an older version of 28 U.S.C. § 1391(b).
  See 443 U.S. at 179.



                                       7
Case 1:19-cv-00520-LEK-WRP Document 19 Filed 05/26/20 Page 8 of 21   PageID #: 181



  Prods., Inc., 212 F.3d 493, 504 (9th Cir. 2000)).          The Title VII

  venue statute states:

              an action may be brought in any judicial district
              in the State in which the unlawful employment
              practice is alleged to have been committed, in
              the judicial district in which the employment
              records relevant to such practice are maintained
              and administered, or in the judicial district in
              which the aggrieved person would have worked but
              for the alleged unlawful employment practice, but
              if the respondent is not found within any such
              district, such an action may be brought within
              the judicial district in which the respondent has
              his principal office. For purposes of
              sections 1404 and 1406 of Title 28, the judicial
              district in which the respondent has his
              principal office shall in all cases be considered
              a district in which the action might have been
              brought.

  42 U.S.C. § 2000e-5(f)(3).

              If a district court determines that a case has been

  filed in an improper venue, the district court should either

  “dismiss, or if it be in the interest of justice, transfer such

  case to any district or division in which it could have been

  brought.”    28 U.S.C. § 1406(a).      “A court should examine a

  plaintiff’s claim to determine whether the interests of justice

  require transfer instead of dismissal.”         Rosiere v. United

  States, CIVIL NO. 16-00260 HG-RLP, 2016 WL 3408848, at *2

  (D. Hawai`i June 1, 2016) (citing King v. Russell, 963 F.2d

  1301, 1305 (9th Cir. 1992)), report and recommendation adopted

  as modified on other grounds, 2016 WL 3440566 (June 20, 2016).



                                       8
Case 1:19-cv-00520-LEK-WRP Document 19 Filed 05/26/20 Page 9 of 21   PageID #: 182



                                  DISCUSSION

  I.    Plaintiff’s Surreply

               Local Rule 7.2 states that, other than a memorandum in

  opposition to a motion and the reply in support of a motion,

  “[n]o further or supplemental briefing shall be submitted

  without leave of court.”      In addition, the parties in this case

  were specifically informed:

                    The deadline for Plaintiff’s memorandum in
               opposition will remain March 13,2020, and the
               deadline for Defendant’s optional reply will
               remain March 20, 2020. The Motion will be taken
               under advisement thereafter. Other than the
               memorandum in opposition and the optional reply,
               no party may file any other document regarding
               the Motion, unless the party obtains the
               permission from this Court to do so.

  [Minute Order, filed 2/14/20 (dkt. no. 15), at 1 (bold emphases

  in original, underline emphasis added).]         Plaintiff, however,

  did not obtain permission from this Court before filing his

  Surreply.6

               Although Plaintiff is proceeding pro se, he is

  expected to follow the applicable court rules, including the

  Local Rules, and the orders issued in this case.          See Barnett v.

  Duffey, 621 F. App’x 496, 497 (9th Cir. 2015) (“[I]t is well

  established that ‘[p]ro se litigants must follow the same rules

        6The Surreply could also be considered an amended version
  of Plaintiff’s memorandum in opposition. However, Plaintiff
  would still have been required to seek this Court’s permission
  before filing the document.


                                       9
Case 1:19-cv-00520-LEK-WRP Document 19 Filed 05/26/20 Page 10 of 21   PageID #:
                                    183


 of procedure that govern other litigants.’” (second alteration

 in Barnett) (quoting King v. Atiyeh, 814 F.2d 565, 567 (9th Cir.

 1987), overruled on other grounds by Lacey v. Maricopa Cty., 693

 F.3d 896 (9th Cir. 2012) (en banc))).        In light of Plaintiff’s

 pro se status, this Court will consider the Surreply in ruling

 on Defendant’s Motion.      However, Plaintiff is CAUTIONED that the

 future filing of documents like the Surreply without obtaining

 permission from this Court – or the magistrate judge if the

 motion at issue is pending before him - may result in sanctions,

 including, but not limited to, the striking of the document.

 The Court now turns to the merits of Defendant’s Motion.

 II.   Whether Venue is Proper in this District

             A Title VII action may be brought “in any judicial

 district where (1) ‘the unlawful employment practice is alleged

 to have been committed,’ (2) ‘the employment records relevant to

 such practice are maintained and administered,’ or (3) ’the

 aggrieved person would have worked but for the alleged unlawful

 employment practice.’”      Kim, 2014 WL 1580614, at *2 (quoting 42

 U.S.C. § 2000e–5(f)(3)).      Plaintiff also urges this Court to

 consider the general venue statute, § 1391, which he argues is

 applicable to his ADEA claims regarding the South Korea

 Position.    See, e.g., Mem. in Opp. at 3.       Plaintiff’s § 1391

 argument is rejected because the Title VII venue provision is

 mandatory, see Kim, 2014 WL 1580614, at *2, and the provision

                                     10
Case 1:19-cv-00520-LEK-WRP Document 19 Filed 05/26/20 Page 11 of 21   PageID #:
                                    184


 applies even when other claims are asserted together with a

 Title VII claim.     See, e.g., Tamashiro v. Harvey, 487 F. Supp.

 2d 1162 (D. Hawai`i 2006) (applying § 2000e-5(f)(3) in a case

 presenting claims under both Title VII and the ADEA).           It is

 therefore unnecessary to address whether venue would be

 appropriate under § 1391, and only the venue prongs identified

 in § 2000e-5(f)(3) will be considered in this Order.

       A.    Where Plaintiff Would Have Worked

             It is undisputed that, if Plaintiff had been selected

 for the South Korea Position, the job would have been performed

 in South Korea.     See Complaint at ¶ 7; Motion, Decl. of Kyong Mi

 Pak (“Pak Decl.”) at ¶ 5;7 Mem. in Opp. at 7 (stating the South

 Korea Position “is physically located at Taegu, S. Korea”).

 Thus, the District of Hawai`i is not “the judicial district in

 which the aggrieved person would have worked but for the alleged

 unlawful employment practice.”       See § 2000e-5(f)(3).




       7Kyong Mi Pak is a human resources (“HR”) specialist with
 the Civilian Personnel Advisory Center (“CPAC”), which provides
 services to the Army’s 411th CSB. [Pak Decl. at ¶ 1.] The 411th
 CSB is based in Korea, as is Kyong Mi Pak’s office. [Id. at
 ¶¶ 1, 3.] Kyong Mi Pak provided HR support to the 411th CSB
 during the period when Plaintiff’s application for the South
 Korea Position was pending, and, in that capacity, Kyong Mi Pak
 is familiar with the employment records for the recruiting
 process for the South Korea Position. [Id. at ¶ 2.]



                                     11
Case 1:19-cv-00520-LEK-WRP Document 19 Filed 05/26/20 Page 12 of 21   PageID #:
                                    185


       B.    Where the Unlawful Practice Allegedly Occurred

             Defendant has submitted evidence that the factual

 basis for Plaintiff’s South Korea EEO Complaint and his South

 Korea Claims in the instant case occurred in Korea, and did not

 occur in Hawai`i.     See Errata, Decl. of Peter J. Flanagan

 (“Flanagan Decl.”) at ¶ 5.8      Plaintiff himself does not appear to

 contest that the events which gave rise to the South Korea

 Claims occurred in South Korea.       See Mem. in Opp. at 10

 (“employment discrimination claims that initially occurred arose

 in S. Korea”).9    Further, according to the South Korea EEO

 Decision, the panel that screened the resumes of the applicants

 for the South Korea Position consisted of “Mr. Anthony Dunaway,

 Deputy [Regional Contract Office (“RCO”)] Chief, RCO Daegu;

 Major (MAJ) Won Chung, RCO Chief, RCO Daegu; and Ms. Kimberly

 Newman, Contracting Officer, Team Leader, 411th CSB.”

 [Complaint, Attachment 3 at 4.]       Plaintiff was not selected for


       8Peter Flanagan is the EEO Manager in the Army’s EEO office
 in Daegu, Korea. [Id. at ¶ 1.] In that capacity, he
 administers the EEO program for civilians with the 411th CSB,
 including the EEO complaint process. He is therefore familiar
 with the processing of Plaintiff’s 2018 South Korea EEO
 Complaint. [Id. at ¶ 2.]

       9Plaintiff’s position appears to be that, because the
 administration and litigation of his South Korea EEO Complaint
 occurred in Hawai`i, the District of Hawai`i is the appropriate
 venue for his claims. That argument will be addressed below, in
 the context of the location of the records relevant to the
 allegedly unlawful employment practice.


                                     12
Case 1:19-cv-00520-LEK-WRP Document 19 Filed 05/26/20 Page 13 of 21   PageID #:
                                    186


 an interview, [Complaint at ¶ 7,] but the panel that conducted

 the interviews was “Mr. Dunaway; Mr. Michael Jones, Contracting

 Officer, 411th CSB; and Ms. Nan Space, Compliance and Policy

 Branch, PARC Staff, 411th CSB.”      As previously stated, the 411th

 CSB is located in Korea.      Thus, the consideration and rejection

 of Plaintiff’s application for the South Korea Position occurred

 in Korea.    There is no evidence that the allegedly

 discriminatory decisions were made in Hawai`i.

              However, this prong of § 2000e-5(f)(3) also looks at

 where the effects of the allegedly unlawful employment decision

 were felt.    Tamashiro, 487 F. Supp. 2d at 1166 (quoting

 Passantino, 212 F.3d at 506).       In Tamashiro, the district court

 concluded that the District of Hawai`i was a proper venue

 because the Plaintiff felt the effects of the allegedly unlawful

 employment decision - the denial of a promotion - in Hawai`i,

 where she was working during the selection process for the

 position to which she sought to be promoted.         Id. at 1163-64,

 1167.    It does not appear that Plaintiff was living or working

 in Hawai`i at the time of his non-selection for the South Korea

 Position.    The Complaint does not allege Plaintiff was living or

 working Hawai`i at that time.       Plaintiff’s address of record

 from the time he filed his Complaint to the present has been an

 El Paso, Texas address.      See, e.g., Complaint at pg. 1; Surreply

 at 11.   Further, the South Korea EEO Decision states Plaintiff’s

                                     13
Case 1:19-cv-00520-LEK-WRP Document 19 Filed 05/26/20 Page 14 of 21     PageID #:
                                    187


 “resume shows that he has served as an Adjunct Professor for

 8 hours per week at Webster University, Fort Bliss, Texas, from

 October 2011 to April 2017.”       [Complaint, Attachment 3 at 5.]

 Neither of Plaintiff’s filings in response to Defendant’s Motion

 presents evidence that Plaintiff was living or working in

 Hawai`i at the time of his non-selection for the South Korea

 Position.    Thus, Plaintiff has not carried his burden to show

 that he felt the effects of the alleged discrimination in

 Hawai`i.    See Greys Ave., 2020 WL 50418, at *7.

             This Court therefore concludes that the District of

 Hawai`i is not the judicial district “in which the unlawful

 employment practice is alleged to have been committed.”              See

 § 2000e-5(f)(3).

       C.    Location of the Relevant Employment Records

             The strongest of Plaintiff’s arguments in opposition

 to the Motion focuses upon the location of the relevant records.

 Defendant has submitted evidence that “[t]he announcement,

 position description, personnel action requests, referral list,

 and on-boarding documents for the [South Korea Position] are

 maintained and administered by the Area IV CPAC Office in

 Korea.”    [Pak Decl. at ¶ 6.]     Defendant has also submitted

 evidence that the records which form the basis for the 2018

 South Korea EEO Complaint “are maintained and administered by



                                     14
Case 1:19-cv-00520-LEK-WRP Document 19 Filed 05/26/20 Page 15 of 21   PageID #:
                                    188


 the U.S. Army Garrison Daegu & Area IV EEO Office in Korea.”

 [Flanagan Decl. at ¶ 6.]

             Plaintiff responds that the 411th CSB, the CPAC, and

 the relevant EEO office all “are 8th U.S. Army Tenant

 Organizations functioning under the auspices of the Installation

 Management Command Pacific (IMCOM) and U.S. Army Pacific

 USARPAC) [sic], all having headquarters and over-arching

 responsibilities for S. Korea tenant unit activities, located at

 Ft Shatter, HI.”     [Mem. in Opp. at 2 (footnotes omitted).]         He

 therefore asserts the employment records relevant to the South

 Korea Claims are located in Hawai`i with IMCOM and USARPAC.

 [Id. at 3.]    However, the only evidence that Plaintiff cites in

 support of this position are general statements on the Army’s

 website about the Army’s organizational structure in the Asia-

 Pacific region.     See id. at 2-3 nn.1-3 (citing

 https://www.usarpac.army.mil/about.asp; home.army.mil/daegu;

 https://www.usarpac.army.mil/subordinate commands.asp).

 Plaintiff’s evidence is insufficient to rebut the specific

 evidence presented by Defendant.         Accord Kim, 2014 WL 1580614,

 at *2 (concluding that the plaintiff’s arguments that the

 relevant employment records were maintained and administered in

 Hawai`i “fail[ed] to rebut” the defendant’s declarations

 regarding the locations of the employment records); id. (“the

 fact that the [United States Army, Pacific] headquarters are

                                     15
Case 1:19-cv-00520-LEK-WRP Document 19 Filed 05/26/20 Page 16 of 21   PageID #:
                                    189


 located in Hawaii does not establish that Plaintiff’s employment

 records are located in Hawaii” (emphases in Kim)).

             Plaintiff also argues the location of records relevant

 to the South Korea EEO Complaint should be considered because

 the EEO complaint was processed at Fort Shafter, in Hawai`i.            He

 asserts the Army “deferred and assigned the case to the USARPAC

 Office of the Staff Judge Advocate (OSJA) at Ft Shaffer,” and

 all of Plaintiff’s EEO complaints “were consolidated for

 investigation processing and a hearing.”         [Mem. in Opp. at 7-8.]

 However,

             courts have “firmly rejected the argument that
             the location where Plaintiff’s EEO complaints
             were initiated and processed provides a basis for
             venue under prong 2 of § 2000e5(f)(3).” Ellis–
             Smith v. Sec’y of Army, 793 F. Supp. 2d 173, 176–
             77 (D.D.C. 2011) (collecting cases). This
             reasoning is sound - any records in Hawaii are
             for the administrative processing of Plaintiff’s
             claims and are not “employment records” as
             contemplated by § 2000e–5(f)(3). See also
             Amirmokri v. Abraham, 217 F. Supp. 2d 88, 90–91
             (D.D.C. 2002) (“While it may be true that records
             relating to plaintiff’s unlawful employment
             practice complaint and the investigation thereof
             are maintained in the District of Columbia, such
             records are not ‘employment records’ within the
             meaning of the statute.”); Lee v. England, 2004
             WL 764441, at *1 (D.D.C. Mar. 9, 2004)
             (“Plaintiff’s assertion that the ‘administrative
             processing’ of his case has been through the
             Human Resources Office at the Washington Navy
             Yard seeks to sidestep the language of the
             statute, which deals not with administrative
             processing of the litigation but with the
             maintenance and administration of employment
             records relevant to the challenged employment
             practice.”).

                                     16
Case 1:19-cv-00520-LEK-WRP Document 19 Filed 05/26/20 Page 17 of 21   PageID #:
                                    190




 Kim, 2014 WL 1580614, at *3.       This Court agrees with the

 analysis in Kim and, for the same reasons, rejects Plaintiff’s

 argument that the relevant employment records in this case are

 located in the District of Hawai`i because part of the

 processing of the South Korea EEO Complaint occurred in Hawai`i.

             Plaintiff has therefore failed to carry his burden to

 prove that the District of Hawai`i is “the judicial district in

 which the employment records relevant to such practice are

 maintained and administered.”       See § 2000e-5(f)(3).

       D.    Location of Defendant’s Principal Office

             Hawai`i is not the judicial district where either the

 alleged discrimination against Plaintiff occurred, the relevant

 records are maintained and administered, or the position

 Plaintiff applied for would have been performed.          This district

 court has stated that, “[i]f the defendant is not found within

 any of these districts, a plaintiff is provided a fourth option,

 and may bring the action ‘within the judicial district in which

 the respondent has his principal office.’”         Kim, 2014 WL

 1580614, at *2 (quoting § 2000e-5(f)(3)).         Thus, Hawai`i could

 still be a proper venue if Defendant’s principal office is in

 Hawai`i, and Defendant is not found in any of the districts

 described in the three prongs of § 2000e-5(f)(3).




                                     17
Case 1:19-cv-00520-LEK-WRP Document 19 Filed 05/26/20 Page 18 of 21   PageID #:
                                    191


             It is unnecessary to determine whether Defendant can

 be found in the districts described in the three prongs of

 § 2000e-5(f)(3) because Plaintiff has not presented any evidence

 that Defendant’s principal office is in the District of Hawai`i.

 Defendant is being sued in his capacity as “the Acting Secretary

 of the Army, responsible for the administration of the

 Department of the Army (DA) as the official federal agency

 head.”   [Complaint at ¶ 3.]      Defendant has presented evidence

 that “[t]he principal place of business of the U.S. Army is at

 the Pentagon, located in Arlington, Virginia.”         See Pak Decl. at

 ¶ 4; see also Kim, 2014 WL 1580614, at *3 (“the U.S. Army’s

 principal place of business, the Pentagon, is located in the

 Eastern District of Virginia”).       Plaintiff has not presented any

 evidence to contract this.

             The Court therefore concludes that the District of

 Hawai`i is not a proper venue for Plaintiff’s Title VII claims -

 and his other claims - arising from his non-selection for the

 South Korea Position.

 III. Whether Dismissal or Transfer is Appropriate

             Having determined that venue in the District of

 Hawai`i is improper, the Court must determine whether the South

 Korea Claims should be dismissed or transferred.          In analyzing

 whether the interests of justice warrant dismissal or transfer,

 courts in this district consider circumstances such as:

                                     18
Case 1:19-cv-00520-LEK-WRP Document 19 Filed 05/26/20 Page 19 of 21     PageID #:
                                    192


 -whether the claim would be time-barred if the plaintiff were
      required to refile it in another venue; see, e.g., Emrit v.
      Universal Music Grp., Civil No. 19-00670 HG-KJM, 2019 WL
      7759129, at *2 (D. Hawai`i Dec. 18, 2019), report and
      recommendation adopted, 2020 WL 465018 (Jan. 28, 2020);10

 -whether the plaintiff has filed similar actions in other
      district courts; see, e.g., Downey v. United States, CIV.
      NO. 19-00406 LEK-WRP, 2019 WL 4143288, at *6 (D. Hawai`i
      Aug. 30, 2019); and

 -whether the plaintiff’s claim is frivolous, see, e.g., Turner
      v. Newsom, CIV. NO. 19-00338 DKW-KJM, 2019 WL 2871138, at
      *2 (D. Hawai`i July 3, 2019), certificate of appealability
      denied, No. 19-16525, 2019 WL 7835300 (9th Cir. Sept. 30,
      2019).

 In the instant case, this Court cannot conclude at this stage

 that the South Korea Claims are frivolous, nor does it appear

 that Plaintiff has filed similar actions in other district

 courts.    Moreover, it appears that the South Korea Claims would

 be time-barred if it they were dismissed.         See § 2000e-5(f)(1)

 (stating that, if a Title VII administrative charge is

 dismissed, “within ninety days after the giving of such notice a

 civil action may be brought against the respondent named in the

 charge . . . by the person claiming to be aggrieved”).           The

 Court therefore concludes that the interests of justice weigh

 against dismissal of the South Korea Claims.         Defendant’s Motion

 is denied as to Defendant’s request for dismissal based on

 improper venue.


       10
        Emrit’s appeal is currently pending before the Ninth
 Circuit.


                                     19
Case 1:19-cv-00520-LEK-WRP Document 19 Filed 05/26/20 Page 20 of 21   PageID #:
                                    193


             Plaintiff argues that, before transferring the South

 Korea claims, this Court should grant him leave to amend his

 Complaint to assert “additional venue authority.”          [Surreply at

 11.]   A dismissal for improper venue must be without prejudice.

 See, e.g., Greys Ave., 2020 WL 50418, at *7 (citing In re Hall,

 Bayoutree Assocs., 939 F.2d 802, 804 (9th Cir. 1991) (dismissal

 must be without prejudice)).       However, this Court is not aware

 of any legal authority requiring a court to allow a plaintiff

 the opportunity to amend his complaint to try to avoid a

 transfer for improper venue.

             Defendant’s Motion is therefore granted, insofar as

 the South Korea Claims are transferred to the United States

 District Court for the Eastern District of Virginia.

                                 CONCLUSION

             On the basis of the foregoing, Defendant’s Partial

 Motion to Dismiss South Korea Non-Selection Claims, or in the

 Alternative, to Transfer South Korea Non-Selection Claims to the

 Eastern District of Virginia, filed February 3, 2020, is HEREBY

 GRANTED IN PART AND DENIED IN PART.        The Motion is DENIED as to

 Defendant’s request to dismiss the South Korea Claims based on

 improper venue.     The Motion is GRANTED insofar as the South

 Korea Claims are HEREBY TRANSFERRED to the United States

 District Court for the Eastern District of Virginia.

 Plaintiff’s other claims are not affected by this Order, and

                                     20
Case 1:19-cv-00520-LEK-WRP Document 19 Filed 05/26/20 Page 21 of 21   PageID #:
                                    194


 those claims remain pending in this action in the District of

 Hawai`i.

             The Clerk’s Office is DIRECTED to effectuate the

 transfer unless Plaintiff files a motion for reconsideration on

 or before the required deadline.

             IT IS SO ORDERED.

             DATED AT HONOLULU, HAWAI`I, May 26, 2020.




 STEVEN M. FITTEN VS. RYAN D. MCCARTHY, ETC.; CV 19-00520 LEK-
 WRP; ORDER GRANTING IN PART AND DENYING IN PART DEENDANT'S
 PARTIAL MOTION TO DISMISS SOURTH KOREA NON-SELECTION CLAIMS, OR
 IN THE ALTERNATIVE, TO TRANSFER SOUTH KOREA NON-SELECTION CLAIMS
 TO THE EASTERN DISTRICT OF VIRGINIA




                                     21
